Citation Nr: 0835065	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) in Montgomery, Alabama, that denied reopening the 
claim for entitlement to service connection for post-
operative residuals, herniated nucleus pulposus L4-L5.  In a 
March 2007 rating action the RO reopened the claim and denied 
entitlement to service connection on the merits.  Although 
the RO adjudicated the issue on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans' Law Judge.  A 
copy of the hearing transcript has been associated with the 
claims file.

The issue of entitlement to service connection for post-
operative residuals, herniated nucleus pulposus at L4-L5 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 1990 rating decision denied entitlement to service 
connection for post-operative residuals, herniated nucleus 
pulposus L4-L5; the veteran was notified but did not appeal.

2.  Evidence added to the record since the May 1990 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus L4-L5, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in August 2003, January 2004, July 2007, 
and November 2007.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing a sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  As the veteran's claim was reopened by 
the RO, an additional notice addressing these specific 
matters was not provided.

The Court in Dingess/Hartman also found that the VCAA notice 
requirements applied to all elements of a claim.  The veteran 
was notified as to these matters by correspondence dated in 
March 2006.  The notice requirements pertinent to the matters 
addressed in this decision have been met.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a May 1990 rating decision the RO denied entitlement to 
service connection for post-operative residuals, herniated 
nucleus pulposus L4-L5.  The veteran did not appeal and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

Based upon a comprehensive review, the Board finds the 
evidence received in support of the claim for entitlement to 
service connection for post-operative residuals, herniated 
nucleus pulposus L4-L5, is new and material.  The veteran has 
provided additional information in support of his claim that 
when considered along with the other evidence of record 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened.  This matter is 
addressed in the remand section of this decision.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for post-operative 
residuals, herniated nucleus pulposus L4-L5.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his service connection claim.  The 
VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159 (2007).  

In this case, service treatment records reflect that the 
veteran complained of back pain in February 1969.  No further 
complaints of a back problem were noted.  In an entrance 
examination into the U.S. Army Reserves in January 1975, 
however, he reported that he had no recurrent back pain.  VA 
records show these reports were received in August 1983.  

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that he incurred 
back pain in service, that he had back surgery and treatment 
for back pain following service, and that his back pain has 
continued since service.  

VA outpatient treatment reports dated from May 1990 to August 
1990 and from December 1994 to April 2007 reflect that the 
veteran was treated for chronic and severe back pain.  He 
underwent a left laminectomy and diskectomy in June 1990.  
Radiology reports of the lumbar spine at that time revealed 
mild degenerative changes with spurring at several levels, 
disc narrowing at L4-L5, sclerosis of the facet joints at L5-
S1, and residuals of a left hemilaminectomy at L4.  

Private medical reports dated from February 2001 to June 2001 
show the veteran was treated for back pain.  He was seen in 
the emergency room in June 2001 with complaints of back pain 
and received a diagnosis of lumbar strain.

In a March 2007 VA examination, the veteran was provided a 
diagnosis of lumbar degenerative disc disease.  The examiner 
concluded that he could not resolve the issue of whether the 
veteran's current disability was linked to his military 
service without resorting to mere speculation.  It was noted 
that there was no documentation of any injury in service 
other than the veteran's statements and that whatever injury 
he may have incurred in service he did not seek treatment for 
it for several years.

The Board notes, however, that the record includes evidence 
of complaints of back pain in service in February 1969, lay 
evidence of symptoms continuing from the time of veteran's 
discharge from active duty to the present, and evidence of a 
current disability.  The Board finds that the March 2007 VA 
examination is unclear as to whether or not the veteran's 
current disability is related to his active service based 
upon the evidence of record.  As such, clarification of the 
opinion is necessary for an adequate opinion as to whether 
the veteran's current post-operative residuals, herniated 
nucleus pulposus L4-L5, is related to service.  

A review of the record reveals that RO efforts to obtain 
reports documenting VA treatment prior to May 2000 at medical 
facilities in Mississippi, North Carolina, and West Virginia 
were unsuccessful and that the RO has found that those 
records are unavailable.  In the absence of more specific 
information identifying any existing records, no further 
development as to this matters is required.  The Board notes, 
however, that in his July 1983 application for VA benefits 
the veteran did not identify any National Guard or military 
reserve service, but that he testified in June 2008 that 
served in the West Virginia National Guard and that he had 
received treatment for his back disorder on base at Fort 
Bragg, North Carolina, in 1971.  The available service 
treatment records include an entrance examination into the 
U.S. Army Reserves dated in January 1975; however, there is 
no indication of any attempt to obtain specific treatment 
records associated with service with the West Virginia 
National Guard.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
obtain any treatment records associated 
with the veteran's service in the West 
Virginia National Guard.  

2.  The veteran's claim file should be 
returned to the March 2007 VA examiner, in 
available, for clarification of the 
provided opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that that the current post-operative 
residuals, herniated nucleus pulposus L4-
L5, are related to service.  It should be 
noted that the service treatment records 
dated in February 1969 note complaints of 
back pain during active service.  A 
complete rationale for any opinions should 
be provided.

If the March 2007 VA examiner is 
unavailable, the RO/AMC should schedule 
the veteran for an appropriate VA 
examination to determine the current 
nature of his post-operative residuals, 
herniated nucleus pulposus L4-L5.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of any 
disorder found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the veteran's current 
post-operative residuals, herniated 
nucleus pulposus L4-L5, is related to the 
complaints of back pain during his active 
service.  A complete rationale for any 
opinions should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


